             Case 1:20-cv-01791 Document 4-2 Filed 07/01/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE BELLA WITH                          )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9208124,                   )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE BERING WITH                         )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9149225,                   )             Civil A. No. 20-1791
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE PANDI WITH                          )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9105073,                   )
                                                )
      --and--                                   )
                                                )
 ALL PETROLEUM-PRODUCT CARGO                    )
 ABOARD THE LUNA WITH                           )
 INTERNATIONAL MARITIME                         )
 ORGANIZATION NUMBER 9208100,                   )
                                                )
                Defendants.                     )
                                                )

                               WARRANT FOR ARREST IN REM

TO:   THE ATTORNEY GENERAL OF THE UNITED STATES OR
       HIS DULY AUTHORIZED REPRESENTATIVE:

       WHEREAS, on or about July 1, 2020, the United States filed a Verified Complaint for

Forfeiture In Rem (the “Complaint”) in the United States District Court for the District of

Columbia, alleging that the above-captioned defendant properties, namely all petroleum-product
            Case 1:20-cv-01791 Document 4-2 Filed 07/01/20 Page 2 of 3




cargo aboard: the Bella with International Maritime Organization (“IMO”) number 9208124

(“Defendant Property 1”), the Bering with IMO number 9149225 (“Defendant Property 2”), the

Pandi with IMO 9105073 (“Defendant Property 3”), and the Luna with IMO number 9208100

(“Defendant Property 4”) (collectively, the “Defendant Properties”) are subject to seizure and

forfeiture to the United States;

       WHEREAS, the Court, having reviewed the Motion for Issuance of Warrant of Arrest In

Rem and Supporting Memorandum of Law, and related Affidavit in Support, hereby finds, in

accordance with Rule G(3)(b)(ii) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions (“Supplemental Rules”), that there is probable cause to believe that

the Defendant Properties are foreign assets of the Islamic Revolutionary Guard Corps (“IRGC”),

a designated foreign terrorist organization, which has engaged in planning and perpetrating federal

crimes of terrorism as defined in 18 U.S.C. § 2332b(g)(5) against the United States, citizens or

residents of the United States, or their property, or are foreign assets affording a the identified

subjects a source of influence over the IRGC;

       WHEREAS, this Court has venue and jurisdiction over the Defendant Properties: (i) as

they are located in a foreign country or have been detained by a foreign authority, pursuant to 28

U.S.C. § 1355(b)(2); and/or (ii) as they are on the high seas, pursuant to 14 U.S.C. § 522(a) and

28 U.S.C. § 2461(b);

       WHEREAS, Supplemental Rule G(3)(b)(ii) provides that upon a finding of probable cause,

the Court must issue a warrant to arrest the property if, as in the instant case, it is not in the

government’s possession, custody, or control and is not subject to a judicial restraining order; and

       WHEREAS, Supplemental Rule G(3)(c)(i) provides that the Warrant of Arrest In Rem must


                                                 2
              Case 1:20-cv-01791 Document 4-2 Filed 07/01/20 Page 3 of 3




be delivered to a person or organization authorized to execute it, who may be: a marshal or any

other United States officer or employee; someone under contract with the United States; or

someone specially appointed by the court for that purpose;

       YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the Defendant Properties

as soon as practicable by transmitting a copy of this Warrant for Arrest In Rem to the appropriate

authorities for service on the custodian in whose possession, custody or control the property is

presently found;

       YOU ARE FURTHER COMMANDED to seize the Defendant Properties as soon as

practicable and bring them into the sole jurisdiction of this Court;

       YOU ARE FURTHER COMMANDED, promptly after execution of the arrest warrant, to

file the same in this Court with your return, identifying the individuals upon whom copies were

served and the manner employed.



Dated: July        , 2020



                                              ___________________________
                                              HON. JAMES E. BOASBERG
                                              UNITED STATES DISTRICT JUDGE




                                                 3
